DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment, filed 17 May 2022, is reviewed and entered. The status of the claims is as follows:
Amended:
1, 16, 20, and 25
Withdrawn:
2, 6, 7, 9-11, 13, 14, 18, 19, 22-24
Canceled:
3, 4
New:
n/a
Pending:
1, 2, 5-25
Presented for examination:
1, 5, 8, 12, 15-17, 20, 21, and 25

This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 17 May 2022 have been fully considered but they are not persuasive.
The objections and rejections that have been overcome by Applicant’s response are withdrawn.
Regarding the drawing objection and new matter (Remarks page 12-13 and 14), Applicant argues the claim amendment overcomes the drawing objection by distinguishing between the accessory and strap fasteners. Claim 20 only refers to “an accessory fastener,” which is not supported by the disclosure. See the Drawing Objection below for a suggested specification amendment.
Regarding the specification objection and new matter (Remarks page 13 and 14), Applicant argues figures 1A and 1B and para. 0043 supports “a front and back stabilization element of stronger compression or greater rigidity than a contiguous area of the garment at least below the stabilization element,” and particularly, “stronger compression or greater rigidity.”
It cannot be determined from figures 1A and 1B that 116 has “stronger compression or greater rigidity” than any other element of the garment. All that can be determined by figures 1A and 1B is the size, shape, and location of 116, not its properties of elasticity.
Para. 0043 discloses the stabilizing element 116 comprises a compression element or a rigid element, but does not make any sort of comparison between the compression or rigidity of the stabilizing element and the contiguous area of the garment, as set forth in claim 20. It is understood that the stabilizing element has the ability to compress and is rigid, but not that it has “stronger compression or greater rigidity” than any other portion of the garment. All that can be determined by the specification is the properties of the stabilizing element and not the properties of any other areas of the garment relative to the stabilizing element. In the Remarks, Applicant requests a suggested amendment to overcome the new matter rejection. Examiner suggests canceling the new matter, which includes “of stronger compression or greater rigidity than a contiguous area of the garment at least below the stabilization element and” in claim 20. Therefore, the specification objection and new matter rejection stand.
On page 15 para. 0015 of the Remarks, Applicant argues Rothman does not disclose “a front and back stabilization element of stronger compression or greater rigidity…” Aside from the fact that Applicant also does not disclose this feature, this is not commensurate with the rejection, which does not assert Rothman does disclose this feature.
In para. 0016 of the Remarks, Applicant argues Rothman does not disclose “on only one of either lateral side… an accessory fastener.” This is not commensurate with the rejection, which does not assert Rothman does disclose this feature.
Berkis does disclose this feature. Applicant argues Berkis’ accessory module is not large, flexible, and breast-imitative; however, these are not claimed structures of the accessory module. Applicant has newly added “expressly configured to suggest the form and size of a human breast” which is addressed in the rejections below.
Applicant argues Berkis’ does not teach fasteners to only one lateral side of the garment. Examiner requests clarification to this argument. Berkis figure 1 clearly shows a fastener and accessory on only one lateral side of the garment, in this case, the accessory is on the wearer’s left breast when the garment is worn. Examiner has annotated Berkis figure 1 in the rejection below in hopes of clarifying the interpretation of the lateral sides of the garment.
Applicant argues the accessories of Berkis are adapted to a relatively solid garment. This appears to be Applicant’s opinion and Applicant does not indicate where this is taught by Berkis. Furthermore, it is not clear how this would preclude one of ordinary skill from providing a fastener and accessory on a garment such as Rothman’s.
Applicant argues that Berkis would not be combinable with Rothman due to the weight and rigidity of Berkis and the “loose, flexible, fabric” of Rothman, but this also appears to be Applicant’s opinion and not anything found in the Berkis or Rothman disclosures. Furthermore, even if this were true, when providing the Rothman garment with an accessory, one of ordinary skill would understand that the garment should have the structural integrity to hold the accessory and would select a garment and accessory weight accordingly.
In light of the above, the rejection is believed to be proper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 20:	“accessory fastener” and “at least one of a front and a back comprising on only one of either lateral side of the garment and optionally in a center of the garment front, an accessory fastener” and particularly the limitation “only” which is not found in the originally filed disclosure, and figures 1A and 1B show fasteners 130 and 150 on both lateral sides of the garment and the center of the garment. Please note that the disclosure does not support “an accessory fastener” as recited in claim 20. It appears that a specification amendment clarifying that 130 is an accessory fastener would be sufficient to overcome the drawing objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 20:	“a front and back stabilization element of stronger compression or greater rigidity than a contiguous area of the garment at least below the stabilization element,” and particularly, “stronger compression or greater rigidity”  The disclosure is silent as to these properties of the stabilizing element. In the Remarks, Applicant requests a suggested amendment to overcome the new matter rejection. Examiner suggests canceling the new matter, which includes “of stronger compression or greater rigidity than a contiguous area of the garment at least below the stabilization element and” in claim 20.
Claim 20:	“a front and a back comprising on only one of either lateral side of the garment and optionally in a center of the garment front, an accessory fastener” and particularly the limitations “only” and “accessory fastener” which are not found in the originally filed disclosure, and figures 1A and 1B show fasteners 130 and 150 on both lateral sides of the garment and the center of the garment. Please note that the disclosure does not support “an accessory fastener” as recited in claim 20. It appears that a specification amendment clarifying that 130 is an accessory fastener would be sufficient to overcome the specification objection.
Claim 20 is objected to because of the following informalities:  in the fourth line from the bottom, add –to—after “corresponding.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 1, 5, 8, 12, 15-17, 21, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following is new matter.
Claim 20:	“a front and back stabilization element of stronger compression or greater rigidity than a contiguous area of the garment at least below the stabilization element.”  The disclosure is silent as to these properties of the stabilizing element. In the Remarks, Applicant requests a suggested amendment to overcome the new matter rejection. Examiner suggests canceling the new matter, which includes “of stronger compression or greater rigidity than a contiguous area of the garment at least below the stabilization element and” in claim 20.
Claim 20:	“a front and a back comprising on only one of either lateral side of the garment and optionally in a center of the garment front, an accessory fastener” and particularly the limitations “only” and “accessory fastener” which are not found in the originally filed disclosure, and figures 1A and 1B show fasteners 130 and 150 on both lateral sides of the garment and the center of the garment. Please note that the disclosure does not support “an accessory fastener” as recited in claim 20. It appears that a specification amendment clarifying that 130 is an accessory fastener would be sufficient to overcome the specification objection.
Claims 1, 5, 8, 12, 15-17, 21, and 25 are rejected for depending from rejected claim 20.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 1, 5, 8, 12, 15-17, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "one of either lateral side" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. No lateral sides have been introduced, so it is not clear to what “either lateral side” is referring. 
Regarding claim 20, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Claim 20 indefinite for twice reciting “an accessory fastener.” It is not clear if there are two accessory fasteners or a single accessory fastener.
Claim 20 recites the limitation "said accessory fastener positioned on the only…" in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim. First, it is not clear to which of the two previously recited accessory fasteners this is referring. Second there is no recitation of an accessory fastener “positioned on” any other element. The first accessory fastener is “on” the garment and the second accessory fastener is “corresponding,” but neither is “positioned.” If these are two different accessory fasteners, then Examiner suggests distinguishing them (e.g., a first accessory fastener and a second accessory fastener) and deleting the recitation “positioned on the only one of either lateral side of the garment and optionally at the center of the garment front.”
Claim 16 is rendered indefinite for reciting “one side.” Is this referring to one of the lateral sides (e.g., should the recitation be –one of the lateral sides--) or introducing an additional side?
Claims 1, 5, 8, 12, 15-17, 21, and 25 are rejected for depending from rejected claim 20.

Claim Rejections - 35 USC § 103

Claims 20, 1, 5, 8, 12, 15-17, 21, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rothman (US 20040143885 A1) in view of Berkis (US 2748517 A).

As to claim 20, Rothman discloses a garment system for use following upper body surgery (“Stretchable nursing tank top with invisible breast support,” capable of being used following upper body surgery), the garment system comprising:
a garment (tank top/undershirt 10) comprising at least one of a front and a back (front 10A and back 10B);
below a breast area of the garment a front and back stabilization element (elastic chest band 15).
Rothman does not disclose on only one of either lateral side of the garment and optionally in a center of the garment front, an accessory fastener configured to receive an independent, interchangeable, exterior attachable accessory, and wherein the accessory fastener is selected from the group consisting of a hook fastener, an S hook fastener, a snap fastener, an elastic fastener, a zipper fastener, a button fastener, a loop fastener, a magnetic fastener, a frog fastener, a slide fastener, a pressure fastener, adhesive, medical adhesive, and a mating hook and loop pressure closure type fastener;
an independent, interchangeable exterior accessory module comprising an accessory body and an accessory fastener corresponding said accessory fastener positioned on the only one of either lateral side of the garment and optionally at the center of the garment front and wherein the accessory body is expressly configured to suggest the form and size of a human breast.
Berkis teaches a similar garment (sweater 10) including on only one of either lateral side of the garment an accessory fastener (snap fasteners 14, see annotated fig 2 below to show the interpretation of lateral sides) configured to receive an independent, interchangeable, exterior attachable accessory (capable of receiving and intended to receive accessory/ applique 16), and wherein the accessory fastener is selected from the group consisting of a hook fastener, an S hook fastener, a snap fastener (col 1 line 65-70), an elastic fastener, a zipper fastener, a button fastener, a loop fastener, a magnetic fastener, a frog fastener, a slide fastener, a pressure fastener, adhesive, medical adhesive, and a mating hook and loop pressure closure type fastener;
an independent, interchangeable exterior accessory module (fig 2) comprising an accessory body (applique 16) and an accessory fastener corresponding said accessory fastener positioned on the only one of either lateral side of the garment (button heads 15, see col 1 line 65-70 and fig 3) and wherein the accessory body is expressly configured to suggest the form and size of a human breast (to the degree disclosed by Applicant, where the elected accessory embodiment is shown in figures 10-13 and the structure of the accessory body that “suggest[s] the form and size of a human breast” is “a decorative panel, decorative object, or object” as recited in claim 15 and more specifically “a panel, shaped fabric” as recited in claim 17, and Berkis clearly teaches a decorative panel, decorative object, or object that is specifically a panel or shaped fabric; therefore, to the degree disclosed by Applicant, Berkis teaches an accessory body configured to suggest the form and size of a human breast; further still, a human breast is variable in size and shape and there is no standard size and shape of a human breast).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the garment of Rothman with the exterior fastener and accessory module of Berkis for the purpose of ornamentation (Berkis col 1 line 15-20).
Rothman does not disclose the front and back stabilization element of stronger compression or greater rigidity than a contiguous area of the garment at least below the stabilization element and configured to hold the front and a back of the garment closely to a body of a user below the breast area.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the front and back stabilization element of Rothman to have stronger compression or greater rigidity than a contiguous area of the garment at least below the stabilization element and to be configured to hold the front and a back of the garment closely to a body of a user below the breast area, for the purpose of providing firm support as taught by Rothman pp 0008.

    PNG
    media_image1.png
    272
    274
    media_image1.png
    Greyscale


As to claim 1, Rothman as modified discloses the garment of claim 20 further comprising the garment back and a neckline configured to withstand gaping (capable of withstanding gaping, such as when the user chooses a garment that fits them as intended).

As to claim 5, Rothman as modified discloses the garment of claim 1 wherein at least one of a neck edge, an armhole edge, and the front and back stabilization element below the breast area comprises elastic (Rothman 15 is elastic, see abstract).

As to claim 8, Rothman as modified discloses the garment of claim 21 wherein the strap is one of elastic and non- elastic (the strap is necessarily either elastic or non-elastic) and is selected from the group consisting of fixed, adjustable, detachable, and removable (the strap is necessarily fixed or adjustable, detachable or removable).

As to claim 12, Rothman as modified discloses the garment of claim 1 wherein the garment has a vertical extension selected from the group consisting of immediately below the breast area (Rothman fig 1), waist length (Rothman fig 1), and hip length (Rothman fig 1).

As to claim 15, Rothman as modified discloses the accessory module of claim 20 wherein the accessory body is selected from the group consisting of a decorative panel (Berkis 16), a decorative object (Berkis 16), and an object (Berkis 16).  

As to claim 16, Rothman as modified discloses the accessory module of claim 15, wherein the accessory body extends across an area selected from the group consisting of only one of either lateral side of a vertical front of the garment (this is the result of the modification presented in the rejection of claim 20 above, see annotated Berkis fig 2 above), only one of either lateral side of a horizontal front of the garment (this is the result of the modification presented in the rejection of claim 20 above, see annotated Berkis fig 2 above), only one of either shoulder of the garment (this is the result of the modification presented in the rejection of claim 20 above), and diagonally across a portion of the front of the garment (this is the result of the modification presented in the rejection of claim 20 above), from the one shoulder of the garment on one side to a point below an armhole opening on an opposite side.  

As to claim 17, Rothman as modified discloses the accessory module of claim 15, wherein the accessory module is detachable (Berkis col 1 line 65-70) and is selected from the group consisting of an over-shoulder panel, an empire waist panel, a ruffle, a smocking, a ruching, a panel (Berkis 16), shaped fabric (Berkis 16), stitched fabric, gathered fabric, and bubble fabric.

As to claim 21, Rothman as modified discloses the garment of claim 20 further comprising a strap (Rothman’s shoulder straps 5).

As to claim 25, Rothman as modified discloses the garment of Claim 20 further comprising a fold-down flap (flap 8A and/ or 8B) adjacent to at least one of a neckline opening of the garment (fig 2) and an arm opening of the garment (fig 2) wherein the fold-down flap is attached to the garment on one lengthwise side of the flap (proximate 15 as shown in fig 4) and open on another lengthwise side of the flap (proximate 4 as shown in fig 4) and is configured to hide an exterior fastener on the garment when the fastener is not in use (capable of hiding an exterior fastener such as 1, when the flap is fastened and fastener 4 covers 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732